RE: PRACTICAL EXPERIENCE TEACHING CLASSES
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF APRIL 3, 1989, ASKING ABOUT THE LAWFULNESS OF A SCHOOL DISTRICT ENTERING INTO A CONTRACTUAL RELATIONSHIP WITH A PRIVATE PARTY TO TEACH PRACTICAL VOCATIONAL SKILLS TO STUDENTS WHO WOULD WORK ON A PRIVATE CONSTRUCTION PROJECT. IT MIGHT WELL BE POSSIBLE FOR SUCH A SCENARIO TO BE ACHIEVED, ALTHOUGH THE BENEFICIARY OF THE SERVICES MIGHT HAVE TO PUBLICLY BID TO RECEIVE THOSE BENEFITS, AND CERTAINLY THE LOCAL SCHOOL DISTRICT GOVERNING BOARD WOULD HAVE TO FORMALLY APPROVE ANY SUCH ARRANGEMENT. THE PRECISE FORMAT TO ATTEMPT TO USE WOULD NECESSARILY DEPEND UPON THE EDUCATIONAL GOALS OF THE CLASS, AND THE NATURE OF THE PROJECT, AND IS A MATTER THAT WOULD HAVE TO BE REVIEWED IN A MORE PRECISE FASHION BY THE SCHOOL DISTRICT'S ATTORNEY.
AS TO YOUR SECOND QUESTION, IT WOULD ALMOST CERTAINLY BE A VIOLATION OF STATE LAW FOR ANY MEMBER OF THE SCHOOL BOARD TO BENEFIT, DIRECTLY OR INDIRECTLY, FROM SUCH AN ARRANGEMENT. 70 O.S. 5-124 (1988).
(MICHAEL SCOTT FERN)